UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7428


KAYIE SHAUNE DEVORE WRIGHT, a/k/a Kayie Shaune Wright,

                     Plaintiff - Appellant,

              v.

CHRISTOPHER RICH, Director of Security Risk Group, in official and supervisory
capacities;       HERBERT           CORPENING,            (“Hebert      Corperning”)
Superintendent/Warden of Marion Correctional Institution, in official, individual and
supervisory capacities; DONALD WATKINS, Assistant Superintendent of Marion
Correctional Institution, in official, individual, and supervisory capacities; DAVID
COTHERIN, Assistant Superintendent of Programs, in individual, official, and
supervisory capacities; JULIA JENKINS, Program Director of RDU, in individual,
official, and supervisory capacities; GREGORY SWINK, Program Director of RDU,
in individual, official, and supervisory capacities; ROBERT T. BARKER,
Disciplinary Hearing Officer, in official and individual capacities; MURPHY,
Psychiatrist, in individual, official, and supervisory capacities; ADAM
HERGENROTHER, S.R.G. in official and individual capacities; NICHOLS, “[J.]
Nichols” S.R.G., in official and individual capacities; TODD E. ISHEE, Director of
Prisons, in official and supervisory capacities; LONG, [Captain] of S.R.G., in
individual, official, and supervisory capacities; SURRAT, Lieutenant of S.R.G., in
individual, official, and supervisory capacities; TAYLOR, Sergeant of S.R.G, in
individual and official capacities; CHRISTOPHER CURTIS, Assistant Unit
Manager, in individual, official, and supervisory capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, District Judge. (1:19-cv-00146-FDW)


Submitted: February 9, 2021                                   Decided: February 19, 2021
Before KING, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kayie Shaune DeVore Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kayie Shaune DeVore Wright appeals the district court’s orders dismissing his 42

U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B), and denying his Fed. R. Civ. P.

59(e) motion for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. * Wright v. United

States, No. 1:19-cv-00146-FDW (W.D.N.C. Apr. 6 & June 2, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
        Even if we consider Wright’s challenge to prison strip searches as arising under
the Eighth Amendment, rather than the Fourth Amendment, he failed to state a claim upon
which relief could be granted.

                                              3